 1

 2

 3

 4

 5

 6
                         UNITED STATES DISTRICT COURT
 7
                                  EASTERN DISTRICT OF CALIFORNIA
 8

 9   KRISTI LAURIS, et. al.,                          Case No. 1:16-cv-00393-SEH-SAB

10                  Plaintiffs,                       ORDER VACATING NOVEMBER 5, 2018
                                                      HEARING
11          v.

12   NOVARTIS AG, et al.,

13                  Defendants.

14

15          On September 14, 2018, a notice of petition for approval and settlement of the minor’s

16 claims was filed. (ECF No. 418.) A hearing on the petition was held on October 17, 2018,

17 which was continued to November 5, 2018, to address the confidentiality of the settlement.

18 (ECF Nos. 424, 425.) On October 31, 2018, Plaintiff filed a second declaration addressing the

19 settlement amount. (ECF Nos. 429, 430.) The Court finds that this matter is suitable for
20 decision without further oral argument.

21          Accordingly, IT IS HEREBY ORDERED that the November 5, 2018 hearing is

22 VACATED and the parties need not appear on that date.

23
     IT IS SO ORDERED.
24

25 Dated:     November 2, 2018
                                                      UNITED STATES MAGISTRATE JUDGE
26
27

28


                                                  1
